DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 1.32(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be
used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to   http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 	Claims 1, 4 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 15-16 and 20 respectively of U.S. Patent No. 10740950 in view of Tuomi (2008/0150951 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims teach identical or close to identical limitation where it would have been obvious to one of ordinary skill in the art to modify and be able to perform similar functions taught by the limitation in the cited claims on the two applications. 
The following table illustrates the conflicting claim pairs:
Current Application (16/922056)
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
Patent (10740950)
3,16

1+3 


4














3,16

15+16
20+ 16


The following table illustrates a comparison of independent claim 1 of the present application 16/922,056 against claims 3, 16 of Patent 10740950:
Current Application (16/922,056)
Patent (10740950)
1. An arbiter for arbitrating between a plurality of geometry pipelines and a plurality of tiling pipelines in a graphics processing unit, the arbiter comprising: 
a geometry pipeline selector configured to:
(a) receive, from each geometry pipeline of the plurality of geometry pipelines, sequencing data for a next primitive position block generated by that geometry pipeline that identifies a geometry group associated with that primitive position block; 
 (c) cause primitive position data for the next primitive position block of the active geometry pipeline to be forwarded to one of the pluralities of tiling pipelines.  

(b) select, based on the sequencing data, a geometry pipeline of the plurality of geometry pipelines with a primitive position block associated with a next geometry group as an active geometry pipeline; and 







1. a geometry to tiling arbiter configured to receive the primitive position blocks generated by the plurality of geometry pipelines and forward the received primitive position blocks to a plurality of tiling pipelines in an order based on the order of the geometry groups





3. The system of claim 1, wherein the geometry to tiling arbiter is configured to forward the primitive position blocks generated by the plurality of geometry pipelines to the plurality of tiling pipelines in an order based on the order of the geometry groups by:

(a) selecting a geometry pipeline of the plurality of geometry pipelines that has
generated at least one primitive position block associated with a next geometry
group as an active geometry pipeline



Regarding the underlined portion of the instant application: “select, based on the sequencing data, a geometry pipeline of the plurality of geometry pipelines with a primitive position block associated with a next geometry group as an active geometry pipeline”, the features are disclosed with the reference of Tuomi (2008/0150951 A1) (Tuomi, Figs" 4, 13, [0080] 'The 3-D core 104 is operable to generate multiple memory accesses, in this example, MA 1, MA2, MA3 and MA4. The memory map 1302 is operable to map these to the particular memory and direct them to the particular memory. Once ordered, the memories 156- 162, representing memories M1, M2, M3 and M4 are accessed for a Write operation or a Read operation" Tuomi teaches selecting a geometry pipeline (core app A, Fig. 4) that includes at least one block of primitive position (PIO) associated with a next geometry group as an active geometry pipeline (the memory map 1302 are accessed for Read/Write operation Fig. 13)”.  It is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tumi into the teaching of claim 3 of the Patent so that selecting a geometry pipeline includes at least one block primitive position associated with next geometry group as an active geometry pipeline (Tuomi, memory map 1032, Fig. 13).
Allowable Subject Matter
Applicant’s request for reconsideration of the Pre-Brief Appeal Conference filed on 06/08/2022 have been considered and it made an appeal conference decision on 06/15/2022, therefore, the cited references could not entirely overcome the limitations of independent claims 1 and 19. All current claims 1-20 could be in a condition for allowance. However, the application is rejected under a non-statutory double patenting
Claims 1-20 can be allowed if Applicant files a terminal disclaimer overcome the Double Patenting rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611